EL Juez Asociado Señor Rivera García
emitió la opinión del Tribunal.
El recurso ante nuestra consideración nos brinda la oportunidad de determinar cuándo comienza y cuándo ter-mina el término prescriptivo de un año para que un obrero o empleado lesionado pueda presentar una demanda sobre daños y perjuicios contra un tercero responsable, al am-paro de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935 (11 LPRA sec. 1 et seq.). En particular, en aquellos casos en los que el Administrador de la Corporación del Fondo del Se-guro del Estado (CFSE o el Fondo) decide o no presentar la acción de subrogación que concede la referida ley. Así, re-solvemos que el periodo de un año para instar la causa de acción por daños y perjuicios contra un tercero responsable comienza a transcurrir luego de que advenga final y firme la resolución del Administrador y antes de vencer el año, desde que esta adquirió firmeza.

i—i

Según surge del expediente, el 12 de abril de 2010 la Sra. Jessica Saldaña Torres (parte peticionaria) sufrió una caída mientras trabajaba para su patrono. Ello, debido a alegados desniveles y roturas existentes en una acera pú-blica del Municipio Autónomo de San Juan (Municipio o parte recurrida). Como resultado de la caída, la peticiona-ria acudió a la CFSE para recibir tratamiento médico y demás beneficios. Luego del tratamiento correspondiente fue dada de alta con incapacidad. El Administrador de la CFSE emitió su decisión mediante Resolución notificada el 3 de octubre de 2011. Inconforme, la señora Saldaña Torres apeló el dictamen de la CFSE ante la Comisión Industrial. *939El 1 de abril de 2014 esta última confirmó el dictamen emitido por la CFSE. El 1 de mayo de 2014, transcurridos treinta días a partir de esa determinación, esta advino final y firme.
Así las cosas, el 21 de mayo de 2015, la señora Saldaña Torres, su esposo, el Sr. Iván Román García, y la Sociedad Legal de Bienes Gananciales compuesta por ambos, pre-sentaron una demanda de daños y perjuicios al amparo del Art. 1802 del Código Civil de Puerto Rico(1) contra el Municipio y otros. En esencia, alegaron que la peticionaria sufrió una aparatosa caída por causa de los desniveles y roturas existentes en una acera ubicada en la calle Lamar Guerra de Hato Rey.
El 22 de julio de 2015 el Municipio presentó una moción de desestimación. Alegó que la demanda estaba prescrita, por lo que no se justificaba la concesión de un remedio. Adujo que la determinación de la CFSE se dictó el 1 de abril de 2014 —en la cual se confirmó la determinación del Administrador— por lo que el término prescriptivo para presentar su causa de acción venció el 1 de abril de 2015.(2) Añadió que, en cuanto a los codemandantes el señor Ro-mán García y la Sociedad Legal de Bienes Gananciales, compuesta por este y la peticionaria, el término comenzó a transcurrir desde que los peticionarios supieron del acci-dente de acuerdo con la teoría cognoscitiva del daño.(3)
Por su parte, la parte peticionaria se opuso a la desestimación. Sostuvo que a partir del 1 de mayo de 2014, si ella decidía no apelar la decisión de la CFSE en treinta días, esta advenía final y firme.(4) Indicó que desde ese mo-mento la CFSE tenía noventa días para presentar la acción de subrogación. Planteó que el término para subrogarse *940venció el 30 de julio de 2014. Por lo tanto, argüyó que tenía hasta el 31 de julio de 2015 para presentar su causa de acción.(5) Sostuvo que como la demanda se presentó el 21 de mayo de 2015 no estaba prescrita.
Luego de varios trámites procesales, el 23 de septiembre de 2015, el Tribunal de Primera Instancia notificó una sen-tencia sumaria. Concluyó que la acción estaba prescrita por lo que desestimó la demanda incoada por la peticionaria. Razonó que el término prescriptivo para pre-sentar la acción en daños y perjuicios comenzó a transcu-rrir a partir del 1 de mayo de 2014, fecha en que advino final y firme el dictamen emitido por el Administrador del Fondo. En consecuencia, entendió que la peticionaria tenía hasta el 1 de mayo de 2015 para incoar su acción.
Inconforme con ese dictamen, el 6 de octubre de 2015 la señora Saldaña Torres presentó una Moción de determina-ciones adicionales y moción de reconsideración. En esta añadió que el término de un año de prescripción de una acción independiente por daños contra un tercero respon-sable de un accidente de trabajo se contará desde el día en que se pudo ejercitar la acción. Entendió que, como el le-sionado no puede iniciar su causa de acción sino hasta des-pués de los noventa días a partir de la fecha en que la Resolución del Administrador del Fondo fuere firme y eje-cutoria, el término de un año debe comenzar transcurridos los noventa días.(6)
El Municipio se opuso a la referida moción y planteó que dicho término no se interrumpe porque exista el derecho de subrogación, ya que ese derecho se concede para que la entidad pueda recobrar los gastos incurridos en el obrero lesionado. Expresó que “[s]i bien dicha parte tenía que aguardar noventa (90) días para que la CFSE se subrogara *941en sus derechos, ello no impedía que incoara su acción den-tro del término dispuesto por nuestro Código Civil”.(7)
El Tribunal de Primera Instancia declaró no ha lugar a la moción de reconsideración. En desacuerdo con este pro-ceder, la parte peticionaria presentó un recurso de apela-ción ante el Tribunal de Apelaciones. Dicho foro confirmó el dictamen del foro primario. No conteste aún, la señora Sal-daña Torres acudió ante nos mediante recurso de apelación. En esencia reiteró los planteamientos esgrimi-dos ante los foros inferiores. Argumentó, además, que el foro apelativo intermedio erró al emitir una sentencia que estaba en conflicto con otras sentencias emitidas en por lo menos tres casos apelados en ese foro. Por su parte, el Mu-nicipio reiteró su postura en que la peticionaria no pre-sentó su acción dentro del término prescriptivo para ello, por lo que procedía desestimar contra ella y los demás co-demandantes ya que la acción estaba prescrita.
Acogida la apelación y contando con la comparecencia de ambas partes, procedemos a resolver.
I—I
 A. La prescripción es una figura jurídica de ín-dole sustantivo que constituye una de las formas de extin-ción de algún derecho debido a la inercia en ejercer una causa de acción durante un tiempo determinado.(8) A tra-vés de la prescripción nuestro ordenamiento promueve que las reclamaciones se insten de manera oportuna y que las personas ejerciten sus causas de acción diligentemente.(9) Esta regula el tiempo que posee una parte para reclamar y hacer valer un derecho frente a un deudor.(10) De igual ma-*942ñera, responde a una política pública que persigue la solu-ción rápida de las reclamaciones para castigar la inercia de la parte que no hace el reclamo dentro del término que concede la ley.(11)
El Código Civil de Puerto Rico dispone que el punto de partida para computar el término prescriptivo de una acción en daños y perjuicios es la fecha en que el agra-viado supo del daño y pudo ejercitar su acción.(12) Es decir, dicho término comienza a transcurrir no cuando se sufre el daño, sino cuando se conocen todos los elementos para in-coar la reclamación.(13) Si no se insta la reclamación por la falta de diligencia del interesado, estas consideraciones li-berales de la prescripción no aplican.(14) Por su parte, el Art. 1868 del Código Civil establece que el término pres-criptivo para instar la acción para exigir la responsabilidad civil por las obligaciones derivadas de la culpa o negligen-cia de que se trata el Art. 1802, supra, es de un año desde que lo sabe el agraviado.(15)
B. La Carta de Derechos de la Constitución de Puerto Rico establece que todo trabajador tiene el derecho de estar protegido contra riesgos a su salud en su trabajo o empleo.(16) De igual manera, la Ley del Sistema de Com-pensaciones por Accidentes del Trabajo (Ley Núm. 45) pro-vee para los obreros y empleados que sufran lesiones, se inutilicen o mueran como consecuencia de accidentes ocu-rridos en sus trabajos, un remedio económico y médico para compensar la incapacidad productiva que sobreviene *943como consecuencia de un accidente o una enfermedad ocupacional.(17)
Este estatuto de carácter remedial tiene como po-lítica pública y norma general que el patrono posee inmu-nidad contra acciones de daños y perjuicios por accidentes laborales, siempre y cuando uno esté asegurado, es decir, que haya cumplido con las disposiciones de la ley concernida.(18) No obstante, a modo de excepción, si el pa-trono no es asegurado —por no haber cumplido con las disposiciones de la ley— el obrero perjudicado o sus bene-ficiarios podrán proceder contra el patrono presentando una petición de compensación ante la Comisión, y reclamar al patrono los daños y perjuicios resultantes del accidente en el trabajo mediante una acción civil.(19)
De ordinario, la Ley Núm. 45 no provee para que el obrero lesionado reembolse a la CFSE los gastos de tra-tamiento médico y compensación en los que incurrió si el accidente está relacionado con el empleo. Le corresponde al Fondo asumir la responsabilidad de ofrecer tratamiento médico y compensar al obrero sin derecho a reembolso al-guno, según dispone la ley.(20)
Sin embargo, el estatuto establece que en aquellos casos en los que la lesión, enfermedad o muerte sufrida por el empleado en su lugar de trabajo sea imputable a un ter-cero, tanto el obrero lesionado como el Administrador de la CFSE —subrogándose en los derechos del obrero por los servicios pagados— podrán reclamarle judicialmente a ese tercero responsable.(21) En otras palabras, el Fondo tiene *944derecho a recobrar, mediante la acción de subrogación, los daños que compensó o los gastos en los que incurrió en el tratamiento del obrero, relacionados con el accidente de trabajo.(22)
Específicamente, el Art. 29 de la Ley Núm. 45 dispone lo siguiente:
En los casos en que la lesión, enfermedad profesional o la muerte que dan derecho de compensación al obrero, empleado o sus beneficiarios, de acuerdo con este capítulo, le hubiere provenido bajo circunstancias que hicieren responsables a ter-cero de tal lesión, enfermedad o muerte, el obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y perjuicios del tercero responsable de dicha lesión, enferme-dad o muerte dentro del año subsiguiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado, y éste podrá subrogarse en los derechos del obrero, empleado o sus beneficiarios para enta-blar la misma acción en la forma siguiente:
Cuando un obrero o empleado lesionado, o sus beneficiarios en casos de muerte, tuvieren derecho a entablar acción por da-ños contra tercero, en los casos en que el Fondo del Seguro del Estado, de acuerdo con los términos de este capítulo, estuviere obligado a compensar en alguna forma, o a proporcionar tra-tamiento, el Administrador del Fondo del Seguro del Estado se subrogará en los derechos del obrero o empleado, o de sus be-neficiarios, y podrá entablar procedimientos en contra del ter-cero en nombre del obrero o empleado, o de sus beneficiarios, dentro de los noventa (90) días siguientes a la fecha en que la decisión fuere firme y ejecutoria, y cualquier suma que como resultado de la acción, o a virtud de transacción judicial o extrajudicial se obtuviere en exceso de los gastos incurridos en el caso se entregará al obrero o empleado lesionado o a sus be-neficiarios con derecho a la misma. El obrero o empleado o sus beneficiarios serán parte en todo procedimiento que estable-ciere el Administrador bajo las disposiciones de esta sección, y será obligación del Administrador notificar por escrito a las mismas de tal procedimiento dentro de los cinco (5) días de iniciada la acción.
Si el Administrador dejare de entablar demanda contra la tercera persona responsable, según se ha expresado en el pá-rrafo anterior, el obrero o empleado, o sus beneficiarios queda-*945rán en libertad completa para entablar tal demanda en su beneficio, sin que vengan obligados a resarcir al Fondo del Seguro del Estado por los gastos incurridos en el caso.
El obrero o empleado lesionado ni sus beneficiarios podrán entablar demanda ni transigir ninguna causa de acción que tuvieren contra el tercero responsable de los daños, hasta des-pués de transcurridos noventa días a partir de la fecha en que la resolución del Administrador del Fondo del Seguro del Es-tado fuere firme y ejecutoria. (Enfasis nuestro).(23)
En Negrón v. Comisión Industrial, 76 DPR 301 (1954), tuvimos la oportunidad de interpretar esta disposición. Allí dijimos que el término prescriptivo que tiene el obrero para presentar la referida acción es de un año a partir de la fecha en que fuere firme la resolución del Administrador. También señalamos que el obrero, em-pleado lesionado o sus beneficiarios no pueden "radicar de-manda alguna contra la tercera persona responsable de los daños hasta después de transcurridos noventa días a par-tir de la resolución del caso por el Administrador del Fondo del Seguro del Estado y antes de vencerse el año subsi-guiente a tal resolución”. (Énfasis suplido).(24) A tales efec-tos, “una acción presentada por un obrero lesionado que ha acudido al Fondo antes de que transcurran los noventa días de ser firme la decisión del Administrador del Fondo es prematura”.(25) La omisión por el Administrador de pre-sentar una demanda dentro del término de noventa días después de su resolución final conlleva una renuncia de su derecho de subrogación.(26)
Explicamos que el propósito del legislador, al enmendar el Art. 31 mediante la Ley Núm. 16 de 12 de abril de 1948, *946fue establecer un procedimiento para los casos en que el causante del daño fuese un tercero. Dijimos que para pre-sentar una reclamación judicial el obrero debía esperar hasta que el Administrador dictara una resolución final, ya que la ley concede a este la primera oportunidad para acu-dir a los tribunales dentro del mencionado término de no-venta días.
Más tarde, en Tropigas de P.R. v. Tribunal Superior, 102 DPR 630, 638 (1974), reafirmamos lo dicho. Así, resolvimos que un obrero lesionado “no pu[ede] ejercitar su causa de acción mediante la presentación de demanda hasta pasados 90 días de ser firme la decisión que rindiera el Administra-dor del Fondo del Seguro del Estado. [...] [El Art. 31] establece como período prescriptivo de la acción que tenía el obrero para reclamar por sus propios daños y perjuicios, el de un año a partir de la fecha en que fuere firme la resolu-ción del Administrador”. (Corchetes en el original).(27)
Posteriormente, en El Día, Inc. v. Tribunal Superior, 104 DPR 149, 151 (1975), resolvimos que en los casos en que ocurra una lesión o muerte, el término prescriptivo de un año para que un obrero o empleado lesionado pueda instar una reclamación en daños y perjuicios contra el ter-cero responsable queda suspendido durante el proceso de adjudicación ante la CFSE y la Comisión Industrial. Es decir, que el término prescriptivo de un año no comienza a transcurrir hasta que el Administrador del Fondo emita su resolución y esta advenga final y firme. En otras palabras, al agraviado se le reconoce su causa de acción en daños y perjuicios, no desde que supo del daño sino desde que el Administrador adjudique finalmente el asunto, dicte la re-solución final y esta adquiera firmeza.
Cabe destacar que la subrogación es la figura ju-rídica por la cual una compañía de seguros sustituye a su *947asegurado en el ejercicio de las acciones o los derechos que este tiene contra los causantes de un daño(28) En estos casos, mediante el derecho de subrogación, “la compañía aseguradora se pone en la misma posición de éste con re-lación a todas las acciones y remedios a los cuales tiene derecho” al resarcirlo económicamente. (Énfasis suprimido).(29) Así, hemos señalado que “[n]uestra juris-prudencia está acorde con la doctrina civilista, en cuanto establece que el efecto principal de la subrogación es que el nuevo acreedor se coloca en la ‘misma situación jurídica que se encontraba el acreedor respecto al deudor’ ”. (Énfa-sis suprimido)(30)
C. Sabido es que, como últimos intérpretes de la ley, tenemos la obligación de armonizar hasta donde sea posible sus disposiciones. Ello con miras a lograr un resul-tado sensato, lógico y razonable que represente la inten-ción del legislador(31) Es un principio cardinal de interpre-tación estatutaria el que al lenguaje de la ley debe dársele el significado que valide el propósito que tuvo el legislador al aprobarla(32)
Así, reiteradamente hemos expresado que al in-terpretar una disposición estatutaria debemos considerar que sus disposiciones, párrafos u oraciones no deben to-marse aisladamente, sino que hay que considerar todo su contexto(33) De manera que no está dentro de las faculta-*948des de los tribunales modificar, enmendar o alterar la ley mediante legislación judicial ni añadir por implicación lo que claramente no fue la intención del legislador. (34)
Como regla general, si no existe margen de duda en cuanto a la acepción del texto de la ley, esta prevalece.(35) A tales efectos, el Art. 14 del Código Civil, dispone que “[cjuando la ley es clara [y] libre de toda am-bigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.(36) A tenor con lo antes expuesto, procedemos a examinar las disposiciones pertinentes de la Ley Núm. 45. Veamos.
HH
En este caso existe una discrepancia sobre cómo debe computarse el término prescriptivo que tiene un obrero o empleado lesionado para presentar una demanda de daños y perjuicios contra un tercero responsable cuando el pri-mero se acoge a los beneficios de la CFSE, en aquellas ins-tancias en que el Administrador de la agencia decide o no subrogarse en los derechos del obrero, empleado o sus beneficiarios.
La señora Saldaña Torres, su esposo y la Sociedad Legal de Bienes Gananciales compuesta por ambos alegaron que a partir del 1 de mayo de 2014, fecha en que la Resolución del Administrador advino final y firme, la CFSE tenía no-venta días para presentar la acción de subrogación. Plan-tearon que, como el término para subrogarse venció el 30 de julio de 2014, desde el próximo día comenzaba a trans-currir el periodo de un año para presentar su causa de acción.
*949El 21 de mayo de 2015 estos presentaron una demanda de daños y perjuicios contra el Municipio al amparo del Art. 1802 del Código Civil de Puerto Rico, supra. Sostuvie-ron que la demanda se presentó dentro del término pres-criptivo y a más de cuatro meses antes de vencer este, por lo tanto no estaba prescrita.
Por su parte, el Municipio adujo que el período prescriptive de un año que tiene el obrero para presentar su causa de acción en daños y perjuicios comienza una vez transcu-rren los treinta días de dictada la Resolución del Adminis-trador de la CFSE. Aunque reconoce que, luego de esos treinta días, el obrero debe esperar el término de noventa días que tiene el Administrador del Fondo para decidir si insta la acción de subrogación, aduce que este debe incoar el pleito contra tercero antes de vencerse el año subsi-guiente de esa decisión. En otras palabras, el empleado o el obrero lesionado debe esperar un total de ciento veinte días a partir de la decisión del Administrador de la CFSE para hacer un reclamo al tercero. Tiene razón.
Al analizar esos hechos a la luz de la norma discutida, surge de esta disposición estatutaria que
[e]l obrero o empleado lesionado o sus beneficiarios podrán reclamar y obtener daños y peijuicios del tercero responsable de dicha lesión, enfermedad o muerte dentro del año subsi-guiente a la fecha en que fuere firme la resolución del caso por el Administrador del Fondo del Seguro del Estado [...] Art. 29 de la Ley Núm. 45 (11 LPRA sec. 32).
Más adelante el estatuto señala que en estos casos el Administrador del Fondo se subrogará en los derechos del obrero o empleado o sus beneficiarios para recuperar los gastos incurridos, así como en cualquier cantidad en exceso a la que estos tengan derecho. El Art. 29, supra, añade que si el Administrador no presenta su causa de acción, el obrero o empleado lesionado o sus beneficiarios quedarán en libertad completa para entablar una demanda. No obs-tante, esta acción deberán presentarla “después de trans-*950curridos noventa días a partir de la fecha en que la resolu-ción del Administrador del Fondo del Seguro del Estado fuere firme y ejecutoria”.(37) Es decir, el estatuto expresa-mente inhabilita al obrero a presentar su causa de acción hasta tanto el Administrador del Fondo emita su decisión final y decida si ejerce o no la acción de subrogación para recobrar los gastos en los que incurrió.
Es menester enfatizar que cuando el Administrador pre-senta la acción de subrogación no promueve una transac-ción judicial a su favor, pues esta no le pertenece sino al obrero lesionado o a sus beneficiarios.(38) Precisamente es por ello que la Asamblea Legislativa estableció como requi-sito indispensable que estos últimos formaran parte de todo procedimiento que el Administrador instara contra el tercero responsable.
Cónsono con lo enunciado y siguiendo las pautas establecidas por nuestra jurisprudencia, colegimos que un obrero o empleado lesionado tiene un término prescriptivo de un año para instar la causa de acción por daños y per-juicios contra un tercero responsable desde que la resolu-ción del Administrador del Fondo adviene final y firme. No obstante, como señalamos antes, el Administrador de dicha agencia tiene noventa días para ejercer su prerrogativa de instar la acción de subrogación correspondiente. Es luego de ese término y antes de vencerse el año —desde la resolu-ción final y firme del Administrador— que un obrero o em-pleado lesionado puede instar su causa de acción contra el tercero responsable.
Surge del expediente que la Resolución del Administra-dor de la CFSE advino final y firme el 1 de mayo de 2014. A partir de ese momento, la ley concedió al Administrador del Fondo la opción de subrogarse en los derechos del *951obrero para acudir al tribunal dentro del término de no-venta días y reclamar la suma que este satisfizo como indemnización. Dentro de ese periodo la parte peticionaria, a pesar de que no podía ejercitar su causa de acción y pre-sentar una demanda en daños y perjuicios contra el tercero responsable, podía formar parte de todo el procedimiento que instara el Administrador, conforme lo establece la Ley en el Art. 29, supra. Ello, pues el estatuto en cuestión dis-pone que “[e]l obrero o empleado o sus beneficiarios serán parte en todo el procedimiento que estableciere el Adminis-trador bajo las disposiciones de esta sección, y será obliga-ción del Administrador notificar por escrito a las mismas de tal procedimiento dentro de los cinco (5) días de iniciada la acción”.(39)
Tal y como sostuvo el Tribunal de Apelaciones, la Ley Núm. 45 dispone expresamente que el término que tiene un obrero lesionado para presentar su reclamación por daños en contra de un tercero es de un año luego de que la determinación del Administrador es firme y ejecutoria. En este sentido, los primeros noventa días están incluidos dentro del término prescriptivo de un año, aun-que han sido reservados para que el Administrador pre-sente la acción de subrogación —en nombre del obrero— y pueda recobrar los fondos invertidos en el tratamiento y compensación brindados a este.
Nótese, que la Resolución del Administrador advino final y firme el 1 de mayo de 2014. La parte peticionaria tenía hasta el 1 de mayo de 2015 para instar su causa de acción contra el tercero responsable. No obstante, presentó la demanda el 21 de mayo de 2015. Por lo tanto, es forzoso concluir que la demanda de epígrafe está prescrita.
*952IV
Por los fundamentos antes expuestos, se confirma la de-terminación del Tribunal de Apelaciones.

Se dicta sentencia de conformidad.

El Asociado Señor Estrella Martínez emitió una opinión disidente, a la que se unieron la Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Colón Pérez. La Jueza Presidenta Oronoz Rodríguez se inhibió.

 31 LPRA sec. 5141.


 Moción en solicitud de desestimación, Apéndice, págs. 5-18.


 Íd.


 Réplica y oposición a moción de desestimación y solicitud de sentencia sumaria parcial, Apéndice, págs. 20-22.


 Íd.


 Moción solicitando determinaciones de hechos adicionales de hechos y mo-ción de reconsideración, Apéndice, págs. 44-50.


 Oposición a moción solicitando determinaciones de hechos adicionales y a solicitud de reconsideración, Apéndice, pág. 52.


 Maldonado Rivera v. Suárez y otros, 195 DPR 182, 192 (2016).


 Íd.


 Meléndez Rivera v. CFSE, 195 DPR 300, 309 (2016).


 Íd.


 31 LPRA secs. 5141 y 5298.


 Padín v. Cía. Fom. Ind., 150 DPR 403, 411 (2000).


 Íd.


 31 LPRA sec. 5298.


 Art. II, Sec. 16, Const. PR, LPRA, Tomo 1.


 Padín v. Cía. Fom. Ind., supra. Véanse, además: Ortiz Pérez v. FSE, 137 DPR 367 (1994); Morell v. F.S.E., 110 DPR 709 (1981).


 11 LPRA sec. 1a.


 Íd., Sec. 16(2). Véase, además, Marrero v. Caribbean Hosp. Corp. et al., 166 DPR 327, 332 (2002).


 Sevilla v. Municipio Toa Alta, 159 DPR 684, 690 (2003).


 Íd. Véanse, además: Padín v. Cía. Fom. Ind., supra, pág. 412; Ortiz Pérez v. F.S.E., supra; Santiago Hodge v. Parke Davis & Co., 909 F.2d 628 (1er Cir. 1990).


 Véase Padín v. Cía. Fom. Ind., supra, pág. 412.


 11 LPRA sec. 32. Cabe destacar que la Ley Núm. 63 de 1 de julio de 1996 reenumeró los artículos de la Ley Núm. 45, por lo que el Art. 31 pasó a ser el Art. 29 de la Ley Núm. 45. Nótese que tanto el Tribunal de Primera Instancia como el Tribunal de Apelaciones utilizaron la numeración original.


 Negrón v. Comisión Industrial, 76 DPR 301, 306 (1954).


 Padín v. Cía. Fom. Ind., supra, pág. 412. Véanse, además: Alvarado v. Calaiño Romero, 104 DPR 127 (1975); Gallart Mendía v. González Marrero, 95 DPR 201 (1967); Negrón v. Comisión Industrial, supra.


 Negrón v. Comisión Industrial, supra, pág. 308.


 Padín v. Cía. Font. Ind., supra, págs. 412-413. El Art. 31 al que se refiere constituye la numeración original de la Ley Núm. 45, previo a la enmienda y renumeración realizada en 1996.


 CSMPR v. Carlo Marrero et als., 182 DPR 411, 417 (2011).


 Íd.


 Íd., pág. 419.


 Sucn. Rosado v. Acevedo Marrero, 196 DPR 884 (2016); Asoc. FCIAS v. Caribe Specialty II, 179 DPR 923, 940 (2010); Suc. Alvarez v. Srio. de Justicia, 150 DPR 252, 276 (2000).


 31 LPRA sec. 19. Véase, además, R. Elfren Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San. Juan, Pubs. JTS, 1987, pág. 245.


 Véanse: Morales et als. v. Marengo et al., 181 DPR 852, 859 (2011); Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849 (2010); SLG Semidey Vázquez v. ASIFAL, 177 DPR 657 (2009).


 Depto. Estado v. U.G.T., 173 DPR 93, 110 (2008).


 CIC Const. v. UPR, 196 DPR 964, 974 (2016); Spy der Media, Inc. v. Mun. de San Juan, 194 DPR 547 (2016); Doble Seis Sport v. Depto. Hacienda, 190 DPR 763 (2014).


 31 LPRA sec. 14.


 11 LPRA sec. 29.


 Gallart, Admor. v. Banco Popular, 91 DPR 818, 826-827 (1965).


 11 LPRA sec. 32.